DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) image capturing unit (claim 1, line 5)
(ii) laser beam applying unit (claim 2, line 4)
(iii) moving assembly (claim 2, line 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) image capturing unit (claim 1, line 5)
(ii) laser beam applying unit (claim 2, line 4)
(iii) moving assembly (claim 2, line 7) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) image capturing unit (claim 1, line 5): Figs 1, 4, image capturing device 431 such as a CCD imaging device or a CMOS imaging device, 0049 of US 2021-0069827.
(ii) laser beam applying unit (claim 2, line 4): Fig 1, laser beam applying unit 20, includes laser oscillator 22; mirror holders 26, 0032-0034.
(iii) moving assembly (claim 2, line 7): Fig 1, moving assembly 30, X-axis moving unit 31, Y-axis moving unit 32, 0039-0041.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites “the optical axis”; claim 3, lines 29-30 recites “the optical axis”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4 are objected to as being dependent on claims 1 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Kurosawa (US 5,463,202) in view of Park (US 2019/0094429) and Clauser (US 5,812,629).
With respect to the limitations of claim 1, Kurosawa teaches an optical axis adjustment jig (Figs 23, 24) comprising: a flat parallel-surface plate (Fig 23, wavelength selection filter 16, Col 4) having an upper surface and a lower surface; and an image capturing unit (light sensor 1, Col 4, Lines 55-61, may be a single light-receiving device like an Si photodiode or a camera device like a CCD) disposed adjacent the flat parallel-surface plate (16) for capturing an image of a laser beam applied thereto, the flat parallel-surface plate is made of a material that is transmissive of a wavelength (Col 4, Lines 45-47) of the laser beam, the laser beam (laser light 9, Col 4) is applied through the flat parallel-surface plate (16) to the image capturing unit (1), and a tilt of the optical axis of the laser beam is capable of being detected on a basis of an image (Col 13, Lines 14-17, nozzle center 44 relative to the nozzle hole 29 is found from the image), captured by the image capturing unit (1), of internal reflections in the flat parallel-surface plate (16) of the laser beam.  Kurosawa discloses the claimed invention except for the flat parallel-surface plate having an upper surface and a lower surface with reflective films disposed respectively thereon; the image capturing unit disposed beneath the flat parallel-surface plate.
However, Park discloses the flat parallel-surface plate (Fig 2, base glass substrate 100, 0057) having an upper surface and a lower surface with reflective films (0050) disposed respectively thereon (optical filter layer 300, 0071) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the optical axis adjustment jig of Kurosawa having a flat parallel-surface plate silent to reflective films with the flat parallel-surface plate having an upper surface and a lower surface with reflective films disposed respectively thereon of Park for the purpose of providing a known optical filter plate having an optical filter layer to block light in a near-infrared wavelength band and to minimize visible light reflectance such that a near-infrared cutoff filter having excellent performance is provided (0050).
Additionally, Clauser discloses the image capturing unit (Fig 1, imaging detector D, Col 10, Lines 20-23) disposed beneath the flat parallel-surface plate (grating G3, Col 11) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the optical axis adjustment jig of Kurosawa having an image capturing unit located adjacent the flat parallel-surface plate with the image capturing unit disposed beneath the flat parallel-surface plate of Clauser for the purpose of locating the image capturing unit in a known location that is suitable for imaging to be performed.
With respect to the limitations of claim 3, Kurosawa teaches a method of confirming an optical axis (Figs 23, 24) of a laser processing apparatus including a chuck table (Figs 21, 23, drive table 23, Col 4) for holding a workpiece (workpiece W) thereon, a laser beam applying unit (Fig 23, nozzle 4, Col 4) for processing the workpiece (W) held on the chuck table by applying a laser beam (laser light 9, Col 4) from a laser oscillator (laser oscillator 12, Col 4) thereto, and a moving assembly for moving the chuck table (drive table 23) and the laser beam applying unit relatively to each other in X-axis directions and Y-axis directions perpendicular to the X-axis directions, the method comprising: a preparatory step of preparing an optical axis adjustment jig (Figs 23, 24) including a flat parallel-surface plate made of a material that is transmissive (Col 4, Lines 45-47) of a wavelength (Fig 23, wavelength selection filter 16, Col 4) of the laser beam and having an upper surface and a lower surface, and an image capturing unit (light sensor 1, Col 4, Lines 55-61, may be a single light-receiving device like an Si photodiode or a camera device like a CCD) disposed adjacent the flat parallel-surface plate (16) for capturing an image of the laser beam; an optical axis adjustment jig positioning step of positioning the optical axis adjustment jig for applying the laser beam (laser light 9, Col 4) through the flat parallel-surface plate (16) to the image capturing unit (1); an image capturing step, after the optical axis adjustment jig positioning step, of applying the laser beam (9) emitted from the laser oscillator (12) to the image capturing unit (1) and capturing an image of the laser beam (see figure 24) applied to the image capturing unit; and a tilt detecting step of detecting a tilt of the optical axis of the laser beam on a basis of an image (Col 13, Lines 14-17, nozzle center 44 relative to the nozzle hole 29 is found from the image), captured by the image capturing unit, of internal reflections in the flat parallel-surface plate of the laser beam.  Kurosawa discloses the claimed invention except for the flat parallel-surface plate having an upper surface and a lower surface with reflective films disposed respectively thereon; the image capturing unit disposed beneath the flat parallel-surface plate.
However, Park discloses the flat parallel-surface plate (Fig 2, base glass substrate 100, 0057) having an upper surface and a lower surface with reflective films (0050) disposed respectively thereon (optical filter layer 300, 0071) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of confirming an optical axis of Kurosawa having a flat parallel-surface plate silent to reflective films with the flat parallel-surface plate having an upper surface and a lower surface with reflective films disposed respectively thereon of Park for the purpose of providing a known optical filter plate having an optical filter layer to block light in a near-infrared wavelength band and to minimize visible light reflectance such that a near-infrared cutoff filter having excellent performance is provided (0050).
Additionally, Clauser discloses the image capturing unit (Fig 1, imaging detector D, Col 10, Lines 20-23) disposed beneath the flat parallel-surface plate (grating G3, Col 11) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of confirming an optical axis of Kurosawa having an image capturing unit located adjacent the flat parallel-surface plate with the image capturing unit disposed beneath the flat parallel-surface plate of Clauser for the purpose of locating the image capturing unit in a known location that is suitable for imaging to be performed.
With respect to the limitations of claims 2 and 4, Kurosawa in view of Park discloses the claimed invention except for further comprising: a display unit for displaying the image captured by the image capturing unit.  However, Clauser discloses further comprising: a display unit (Col 16, Lines 23-27) for displaying the image captured by the image capturing unit is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the optical axis adjustment jig and method of confirming an optical axis of Kurosawa having an image capturing unit silent to a display unit with the further comprising: a display unit for displaying the image captured by the image capturing unit of Clauser for the purpose of providing a known display configuration that allows a user to view the content captured by the image capturing unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2022